




 
Exhibit 10.02(b)
 
 
                                                                   AMENDMENT NO.
2
                                                                                   
TO
                                      AMENDED AND RESTATED MANAGEMENT AGREEMENT
 
 
 
WHEREAS, MORGAN STANLEY SMITH BARNEY SPECTRUM SELECT L.P. (formerly known as
Dean Witter
 
 
Spectrum Select L.P.), a Delaware limited partnership (the “Partnership”), CERES
MANAGED FUTURES LLC, a
 
 
Delaware limited liability company (formerly Demeter Management Corporation, the
“General Partner”), and EMC
 
 
CAPITAL MANAGEMENT, INC., an Illinois corporation (the “Trading Advisor”), have
agreed to amend the Amended
 
 
and Restated Management Agreement, dated as of the 1st day of June, 1998, as
amended by the Amendment No. 1 thereto
 
 
as of the 1st day of November, 2006 (the “Management Agreement”), among the
Partnership, the General Partner, and the
 
 
Trading Advisor, to reduce the monthly management fee rate payable to the
Trading Advisor and to increase the monthly
 
 
incentive fee rate payable to the Trading Advisor. Terms used and not otherwise
defined herein have the meanings ascribed
 
 
to such terms in the Management Agreement.
 
 
 
WHEREAS, all provisions contained in the Management Agreement remain in full
force and effect and are modified only to the
 
 
extent necessary to provide for the amendments set forth below.
 
 
 
NOW, THEREFORE, the parties hereto hereby amend the Management Agreement as
follows:
 
 
1. Effective December 1, 2010, Demeter Management LLC (formerly known as Demeter
Management Corporation) was merged
 
 
into Ceres Managed Futures LLC. In such connection, all references in the
Management Agreement to the “General Partner” shall be
 
 
deemed to mean Ceres Managed Futures LLC.
 
 
2. The monthly management fee rate equal to 5/24 of 1.00% (a 2.50% annual rate)
referred to in Section 6(a)(i) of the Management
 
 
Agreement is hereby reduced to a monthly management fee rate equal to 1/12 of
2.00% (a 2.00% annual rate).
 
 
3. The monthly incentive fee rate equal to 17.5% referred to in Section 6(a)(ii)
of the Management Agreement is hereby increased to
 
 
a monthly incentive fee rate equal to 20%.
 
 
4. The foregoing amendments shall take effect as of the 1st day of July, 2011.
 
 
5. This Amendment No. 2 may be executed in one or more counterparts, each of
which shall be deemed an original but all of which
 
 
together shall constitute the same agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
6. This Amendment No. 2 shall be governed and construed in accordance with the
laws of the State of New York.
 
 


 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment to the Management Agreement has been executed
for and on behalf of the
 
 
undersigned as of the 9th day of May, 2011.
 

 
MORGAN STANLEY SMITH BARNEY SPECTRUM SELECT L.P.

 


 

 
By: Ceres Managed Futures LLC,

 

 
General Partner

 

 
By: 
/s/ Walter Davis­­­­­­­­­­­­

 

 
Name:
Walter Davis

 

 
Title:
President

 
 

 
CERES MANAGED FUTURES LLC

 


 

 
By:
/s/ Walter Davis­­­­­­­­­­­­

 

 
Name:
Walter Davis

 

 
Title:
President

 
 

 
EMC CAPITAL MANAGEMENT, INC.

 

 
By:
/s/ Elizabeth A. Cheval­­­­­­­

 

 
Name:
Elizabeth A. Cheval

 

 
Title:
Chairman

 

 
